DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.	Claim 21-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,553,612, claim 1-20 of U.S. Patent No. 10,381,374, claim 1-14 of U.S. Patent No. 10,748,928 and claim 1-14 of U.S. Patent No. 10,950,630. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 21-35, all the claimed limitations from the instant application are present in the U.S. Patent No. 10,553,612, U.S. Patent No. 10,381,374, U.S. Patent No. 10,748,928 and U.S. Patent No. 10,950,630. Claim limitations that are not recited in the U.S. Patent No. 10,553,612, U.S. Patent No. 10,381,374, U.S. Patent No. 10,748,928 and U.S. Patent No. 10,950,630 (highlighted in bold below) are obvious variants to the one with ordinary skills in the art.










17/160,563
U.S. Patent No. 10,553,612
Claim 21. (New) A semiconductor memory comprising:
a substrate;
a control circuit on the substrate;

a first memory cell array disposed above the control circuit, the first memory cell
array including a plurality of first conductors stacked in a first direction crossing the
substrate, and 
a first pillar extending through the first conductors and forming intersections
with the first conductors, at least one of the intersections being configured to function as a memory cell;

an insulation film disposed above the first memory cell array;

a first external connection electrode disposed above the first memory cell array; and
a plurality of first vias respectively extending through the insulation film, respectively
overlapping with the first external connection electrode in the first direction, and respectively
electrically connecting the first external connection electrode to the control circuit.





Claim 22. (New) The memory of claim 21, wherein the plurality of first vias are arranged in line in a second direction crossing the first
direction.

Claim 23. (New) The memory of claim 22, wherein the second direction is along one side of the substrate.




Claim 24. (New) The memory of claim 21, wherein the first external connection electrode and the first conductors are insulated from each other.

Claim 25. (New) The memory of claim 21, wherein the control circuit comprises a sense amplifier connected to the first pillar.

Claim 26. (New) The memory of claim 21, wherein the control circuit comprises a row decoder connected to the first conductors.

Claim 27. (New) The memory of claim 21, wherein the control circuit comprises an input/output circuit configured to control
communication between the first memory cell array and an external memory controller via
the first external connection electrode.






Claim 28. (New) The memory of claim 21, further comprising: a portion to join together opposing metals disposed between the first memory cell array and the control circuit, respectively.




Claim 29. (New) The memory of claim 28, wherein the metals are copper.

Claim 30. (New) The memory of claim 21, wherein the first pillar is absent between the first external connection electrode and the
substrate.

Claim 31. (New) The memory of claim 30, wherein ends of the first conductors are provided in a staircase manner and located between the first external connection electrode and the substrate.



Claim 32. (New) The memory of claim 31, wherein the ends are free from connections of conductors for connecting the first memory cell array with the control circuit.

Claim 33. (New) The memory of claim 21, further comprising: a second memory cell array disposed between the control circuit and the first memory cell array, the second memory cell array including a plurality of second conductors stacked in the first direction, and a second pillar extending through the second conductors and forming
intersections with the second conductors, each of the intersections being configured to
function as a memory cell; a second external connection electrode disposed above the second memory cell array; and a plurality of second vias respectively extending through the insulation film, respectively overlapping with the second external connection electrode in the first direction, and respectively electrically connecting the second external connection electrode to the
control circuit.

Claim 34. (New) The memory of claim 33, wherein the plurality of first vias and the plurality of second vias are arranged in line in a second direction crossing the first direction.

Claim 35. (New) The memory of claim 34, wherein the second direction is along one side of the substrate.
1. A semiconductor memory comprising: 

a substrate;
a control circuit on the substrate; 

a first memory cell array disposed above the control circuit, the first memory cell array including a plurality of first conductors stacked in a first direction crossing the substrate, and 
a first pillar extending through the first conductors and forming intersections with the first conductors, each of the intersections being configured to function as a memory cell; and 



an external connection electrode disposed above the first memory cell array, and electrically connected to the control circuit, 

wherein part of the first conductors is overlapped with the external connection electrode in the first direction.





2. The memory of claim 1, wherein the first pillar is between the external connection electrode and the substrate.

7. The memory of claim 1, wherein the external connection electrode is connected to the control circuit via a linear contact via.

8. The memory of claim 1, wherein the external connection electrode is connected to the control circuit via a plurality of dot contact vias.





3. The memory of claim 1, wherein the external connection electrode and the first conductors are insulated from each other.


4. The memory of claim 1, wherein the control circuit comprises a sense amplifier connected to the first pillar.

5. The memory of claim 1, wherein the control circuit comprises a row decoder connected to the first pillar.

6. The memory of claim 1, wherein the control circuit comprises an input/output circuit configured to control communication between the first memory cell array and an external memory controller.







9. The memory of claim 1, further comprising, at a position different from a connection between the external connection electrode and the control circuit, a portion to join together opposing metals disposed between the first memory cell array and the control circuit, respectively.


10. The memory of claim 9, wherein the metals are copper.

11. The memory of claim 1, wherein the first pillar is absent between the external connection electrode and the substrate.


12. The memory of claim 11, wherein ends of the first conductors are provided in a staircase manner and located between the external connection electrode and the substrate.


13. The memory of claim 12, wherein the ends are free from connections of conductors for connecting the first memory cell array with the control circuit.

14. The memory of claim 1, further comprising a second memory cell array disposed between the control circuit and the first memory cell array, the second memory cell array including a plurality of second conductors stacked in the first direction, and a second pillar extending through the second conductors and forming intersections with the second conductors, each of the intersections being configured to function as a memory cell.

15. The memory of claim 14, wherein the external connection electrode comprises a portion penetrating through a side portion of the second memory cell array.

16. The memory of claim 15, wherein the external connection electrode and the second conductors are insulated from each other.

17. The memory of claim 14, wherein the first pillar in the first memory cell array is more than one, the second pillar in the second memory cell array is more than one and connected to the respective first pillar, and the first pillar and the second pillar which are connected to each other are designated by same address information.

18. The memory of claim 14, wherein the second conductors are connected to the first conductors, respectively, and one of the first conductors and respective one of the second  conductors connected to each other are designated by same address information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571)270-5800.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAEHWAN OH/Primary Examiner, Art Unit 2816